FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10617

              Plaintiff-Appellee,                D.C. No. 2:14-cr-00327-LRH

 v.
                                                 MEMORANDUM*
WILLIAM MAC McCORCLE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      William Mac McCorcle appeals from the district court’s judgment and

challenges conditions of supervised release imposed following his guilty-plea

conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We dismiss.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      McCorcle contends that the district court erred in imposing special

conditions of supervised release requiring him to attend gambling addiction

treatment and prohibiting him from gambling or entering any gambling

establishment for one year. The government argues that this appeal should be

dismissed based on the appeal waiver contained in the parties’ plea agreement.

Reviewing de novo, see United States v. Harris, 628 F.3d 1203, 1205 (9th Cir.

2011), we dismiss. Contrary to McCorcle’s contentions, the challenged conditions

are constitutional because they are reasonably related to the goals of protecting the

public and rehabilitation, and involve no greater deprivation of liberty than

reasonably necessary. See 18 U.S.C. § 3583(d)(1), (2); see also United States v.

Watson, 582 F.3d 974, 983 (9th Cir. 2009). Retaining the remainder of the

condition, we construe special condition of supervision number 3 as only barring

McCorcle from entering or frequenting establishments whose primary purpose is

providing legal or illegal gambling activities. See United States v. Gnirke, 775
F.3d 1155, 1166 (9th Cir. 2015) (adopting a limiting construction of a supervised

release condition that was consistent with the district court’s intent but avoided

unconstitutional overbreadth). So construed, McCorcle’s sentence is not illegal

and we dismiss pursuant to the valid appeal waiver. See Watson, 582 F.3d 988.

      DISMISSED.


                                           2                                    15-10617